DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2016/0103537) in view of Chen et al (CN 105374467) and Li et al (CN 10403878).
	With respect to Claim 1, Park et al  discloses a method for fabricating a touch display substrate (Figure 3) , comprising: forming functional layers of an organic light-emitting diode (OLED)  (Figure 3, E1,EL and E2, OLED) device on a base substrate (Figure 3, SUB) sequentially to obtain an OLED substrate, and forming nanoscale metal lines (Figure 3, TL1 and TL2) to form the linear touch electrodes with the nano-scale line width on the OLED substrate. See Figures 1-3 and corresponding text, especially paragraphs 49-70.  
	Park et al differ from the Claims at hand, in that Park et al do not disclose the nanoscale metal lines are formed by “sputtering a metal conductive material on a carrier having a pattern of a nano-scale metal line by electronic sputtering, to form a metal conductive material line with a nano-scale line width on the metal line; and transferring the metal conductive material line with the nano-scale line width formed on the metal line onto the OLED substrate by transferring to form the linear touch electrode with the nano-scale line width on the OLED substrate” .
	Chen et al is relied upon to disclose “electrochemically depositing a metal conductive material (Figure 5, 7) on a carrier (Figure 5, 1) having a pattern of a nano-scale metal line (Figure 5, 4) by electrochemical deposition, to form a metal conductive material line (Figure 5, 7) with a nano-scale line width on the metal line (Figure 5, 4); and transferring (Figures 5-7)  the metal conductive material line with the nano-scale line width formed on the metal line onto the OLED substrate (pages 11-12) by transferring”. See Figures 1-7 and corresponding text, especially pages 2-4, 8 and Example 4 (OLED preparation on pages 11-12). 
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the process of Chen et al to form the device of Park et al, for its known benefit in of forming nano scale metal lines  as disclosed by Chen et al. The use of a known process for its known benefit in the art, forming nano scale lines on OLED substrates, would have been prima facie obvious to one of ordinary skill in the art. 
	However, neither Park et al nor Chen et al disclose electronic sputtering. Chen et al disclose electrochemical deposition. See page 3, step S3.
	Li et al also pertains to growing nano scale metal lines  and transferring them, and discloses the equivalence of electrochemical deposition and electronic sputtering. See page 3 paragraph 9.  
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the electronic sputtering in the process of Park et al in view of Chen et al, for its known benefit in of forming nano scale metal lines  as disclosed by Lit al. The use of a known process for its known benefit in the art, forming nano scale lines, would have been prima facie obvious to one of ordinary skill in the art, as Li discloses the equivalence of electronic sputtering and electrochemical deposition in the formation of metal lines . 

	With respect to Claim 3, Chen et al discloses “before the transferring the metal conductive material line with the nano-scale line width formed on the metal line onto the OLED substrate by transferring: performing an alignment operation on the OLED substrate and the metal conductive material line with the nano-scale line width formed on the carrier”. See Figures 7-8 and corresponding text; and Example 4, pages 11-12, where the two surfaces are aligned.

With respect to Claim 4, Chen et al makes obvious the limitation “wherein the alignment operation comprises a rough alignment operation and a file alignment operation, the rough alignment operation comprises aligning the metal conductive material line with the nano-scale line width with a display region of the OLED substrate, and the fine alignment operation comprises aligning the metal conductive material line with the nano-scale line width with a non-opening zone in the display region”. Even though two separate steps are not specifically disclosed both conditions would have to occur to obtain proper alignment. Transposition of steps or separating one step into multiple steps is prima facie obvious. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).
	With respect to Claim 5, Chen et al discloses the limitation “the transferring the metal conductive material line with the nano-scale line width formed on the metal line onto the OLED substrate comprises: enabling the metal conductive material line with the nano-scale line width to contact the OLED substrate under a preset condition to separate the metal conductive material line with the nano-scale line width from the metal line of the carrier, and transfer the metal conductive material line with the nano-scale line width onto the OLED substrate. See Chen et al, page 8, fourth and fifth full paragraphs”.
	With respect to Claim 6, Chen et al discloses the limitation “wherein the preset condition comprises at least one of applying the external force, applying a voltage, illuminating and heating”. See Chen et al, page 8, fourth and fifth full paragraphs”.
	With respect to Claim 7, and the limitation “the line width of the touch electrode is less than or equal to 190 nm”, Chen et al discloses overlapping ranges. See first full paragraph of page 8. Overlapping ranges are prima facie obvious. See In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
	With respect to Claim 8, Park et al and Chen et al disclose the limitation “the touch electrode is made at least of carbon nanotube conductive particles, nano silver and graphene”. See paragraph 70 of Park et al; and page 8, second full paragraph of Chen et al.

Claim( 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2016/0103537) in view of Chen et al (CN 105374467) and Li et al (CN 10403878)  as applied to claims 1 and 3-8  above, and further in view of Hu et al (CN 104677509).
	Park et al, Chen et al and Li et al are relied upon as disclosed above. Moreover, Chen et al discloses the use of photolithography and forming a groove to form the pattern. See first ten lines of page 3 of Chen et al. 
	Hu et al pertains to forming nano scale metal lines using a pattern, sputtering and transferring, and discloses ion  beam etching to form the pattern. See paragraphs 3 to 19 on page 2.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the electronic beam lithography process of Hu et al in the process of Park et al in view of Chen et al and Li et al, for its known benefit in of forming a pattern as disclosed by Hu et al. The use of a known process for its known benefit in the art, forming a pattern to form nano scale lines, would have been prima facie obvious to one of ordinary skill in the art. 
With respect to Claim 2, the carrier having the pattern of the nano-scale metal line is formed by: forming a nano-scale metal line on a body of the carrier using an electronic beam lithography. See paragraphs 3 to 19 on page 2 of Hu et al.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
September 20, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812